ON RETURN TO REMAND
BOWEN, Judge.
On remand the trial court entered the following order:
“This matter is before this Court on a remandment order issued by the Court of Criminal Appeals remanding this case back for the determination if any of the appellant’s prior convictions should have been treated as juvenile adjudications, which would determine as to whether the defendant was properly sentenced to life without parole for the conviction in the present case.
“In the Court’s best judgment the charges for which the defendant was convicted in case nos. CC 73-28983, CC 74-30138 and CC 74-30737 were charges for which the defendant would not have been transferred to the adult court if he had been before the juvenile as the Court of original jurisdiction.
“Therefore the Court will re-sentence the defendant for the conviction of Rape in the First Degree as if it was a first felony conviction. By separate order the defendant is hereby resentenced to life in the penitentiary for his conviction for Rape in the First Degree in case no. CC 80-1466.”
This action complies with the directions of this Court.
Therefore, the denial of the petition for post-conviction relief is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.